January 8, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  TREY MELCHER AND YVONNE EVIE MELCHER, TRUSTEES OF THE
  EVIE MELCHER NON-EXEMPT TRUST, THE EVIE MELCHER EXEMPT
     TRUST AS PARTNER OF MELCHER INVESTMENTS GENERAL
         PARTNERSHIP AND S.K. BROTHERS, INC, Appellant

NO. 14-12-00865-CV                           V.

  HARRIS COUNTY AND THE STATE OF TEXAS, ACTING BY AND
THROUGH THE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,
                          Appellee
              ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on September 17, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.